18-01021-smb      Doc 78     Filed 04/30/19 Entered 04/30/19 07:21:33       Main Document
                                           Pg 1 of 24


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                  :
                                                        :   Chapter 7
TRANSCARE CORP., et al.,                                :   Case No. 16-10407 (SMB)
                                                        :   (Jointly Administered)
                        Debtor.                         :
--------------------------------------------------------X
SALVATORE LAMONICA, as Trustee                          :
for the Estates of TransCare Corp., et al.              :   Adv. Proc. No. 18-01021 (SMB)
                                                        :
                        Plaintiff,                      :
                                                        :
                v.                                      :
                                                        :
LYNN TILTON, et al.,                                    :
                                                        :
                        Defendants.                     :
--------------------------------------------------------X

                 MEMORANDUM DECISION GRANTING IN PART
                  AND DENYING IN PART MOTION TO DISMISS

A P P E A R A N C E S:

STORCH AMINI PC
Attorneys for Plaintiff
2 Grand Central Tower
140 East 45th Street, 25th Floor
New York, NY 10017
       Bijan Amini, Esq.
       Steven G. Storch, Esq.
       Avery Samet, Esq.
       Jaime B. Leggett, Esq.
              Of Counsel

PROSKAUER ROSE LLP
Attorneys for Defendants
Eleven Times Square
New York, NY 10036-8299
       Michael T. Mervis, Esq.
       Timothy Q. Karcher, Esq.
       Nicole A. Eichberger, Esq. (pro hac vice)
              Of Counsel
18-01021-smb       Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33             Main Document
                                             Pg 2 of 24


STUART M. BERNSTEIN
United States Bankruptcy Judge:

        Following the dismissal of his original complaint, see LaMonica v. Tilton (In re

TransCare Corp.), 592 B.R. 272, 287-92 (Bankr. S.D.N.Y. 2018), the Plaintiff, Salvatore

LaMonica (“Trustee”), trustee of the administratively consolidated estates of TransCare

Corporation and numerous debtor-affiliates (collectively, “TransCare” or the “Estate”),

filed an Amended Complaint seeking to recover damages from the Defendants1 under

multiple theories. (See Amended Complaint, dated Nov. 28, 2018 (“Amended

Complaint”) (ECF Doc. #53).)2 Certain Defendants named in Count IV

(Recharacterization of Debt as Equity against Ark II), Count VI (Lender Liability,

Common Law Breach of Fiduciary Duty, and Common Law Assumption of Control

against all Defendants other than Tilton), and Count XI (Constructive Fraudulent

Transfer; Recovery of Same; Claim Disallowance against PPAS) moved to dismiss those

Counts.3 (See Defendants’ Motion to Dismiss Certain Claims Asserted in the Chapter 7

Trustee’s Amended Adversary Complaint, dated January 14, 2019 (“Motion to

Dismiss”) (ECF Doc. # 60); see also Defendants’ Reply in Further Support of Their

Motion to Dismiss Certain Claims Asserted in the Chapter 7 Trustee’s Amended

Adversary Complaint, dated March 15, 2019 (“Reply”) (ECF Doc. # 68).) The Trustee



1        The Defendants include Lynn Tilton, Patriarch Partners Agency Services, LLC (“PPAS”), Patriarch
Partners, LLC (“Patriarch Partners”), Patriarch Partners Management Group, LLC (“PPMG”), Ark II CLO
2001-1, Limited (“Ark II”), Transcendence Transit, Inc. (“Transcendence”), and Transcendence Transit II,
Inc. (“Transcendence II”). The Defendants other than Tilton are referred to collectively as the “Entity
Defendants.”

2       “ECF” refers to the electronic docket in this adversary proceeding.

3       Count IV is asserted against both PPAS and Ark II. The Trustee withdrew the claim against PPAS
in response to the Motion to Dismiss. Count XI is also asserted against both PPAS and Ark II but only
PPAS seeks to dismiss the Count.


                                                     2
18-01021-smb      Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33              Main Document
                                            Pg 3 of 24


opposed the motion. (See Plaintiff’s Opposition to Defendants’ Partial Motion to

Dismiss, dated March 1, 2019 (“Opposition”) (ECF Doc. # 63.))


       At the March 28, 2019 hearing, the Court granted the motion to dismiss the

constructive fraudulent transfer claim asserted in Count XI against PPAS and reserved

decision on the balance of the Motion to Dismiss. For the reasons that follow, the

Motion to Dismiss is granted as to Count VI and denied as to Count IV.


                                        BACKGROUND4

       Prior to bankruptcy, TransCare provided emergency medical transportation

services, including 911 ambulance services, to hospitals and municipalities in New York,

Pennsylvania and Maryland, and disability transportation services for municipal

authorities, including the New York City Transit Authority (“MTA”). (¶¶ 1, 8.) Tilton

indirectly owned the majority of TransCare’s equity and was the sole member of

TransCare’s Board of Directors. (¶¶ 2, 9, 22.) She also managed and directly or

indirectly owned the Entity Defendants, all part of the “Patriarch” family of companies.

(¶ 9; see ¶¶ 10-14.) The Entity Defendants operated from the same headquarters in New

York City, their employees worked together in the same office space, they shared the

same email domain, documents and information (including information about

TransCare), worked on matters without regard to which entity was their specific

employer and held themselves out to the world as “Patriarch Partners.” (¶ 29.) Tilton

also controlled non-defendants Zohar CDO 2003-1, Ltd., Zohar II 2005-1, Ltd., Zohar

III, Ltd. (collectively, the “Zohar Entities”) as their collateral managers. (¶ 30.) Finally,


4      Unless otherwise stated, the facts are derived from the allegations in the Amended Complaint. The
parenthetical “(¶)” followed by a number refers to paragraphs in the Amended Complaint.


                                                   3
18-01021-smb       Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33                Main Document
                                             Pg 4 of 24


Tilton owned 99% of and controlled non-Defendant Ark Investment Partners II, L.P.

(“Ark Investment”). (Id.)


A.      The 2003 Credit Agreement

        TransCare had previously filed pre-negotiated chapter 11 cases in 2002. (¶ 20.)

Prior to the 2002 case, Ark II had purchased approximately 51% of TransCare’s

outstanding senior secured debt, and it acquired approximately 51% of the shares of the

reorganized TransCare under the confirmed plan in July 2003. (¶ 22.) The 2003

chapter 11 plan also provided for a $33.5 million credit facility for Reorganized

TransCare that was memorialized in a Credit Agreement, dated Aug. 4, 2003 (“Credit

Agreement”). (¶ 23.)5 PPAS served as administrative agent under the Credit

Agreement, and approximately 51% of the loans under the Credit Agreement were held

by two Tilton-controlled entities, Ark II and Ark Investment. (Id.)6 Zohar III, Ltd. took

over Ark II’s loan in 2007 and Ark II ceased to be a lender under the Credit Agreement.

(¶ 27 n. 3.)


        From at least 2014 through the filing of TransCare’s bankruptcy, the lenders

under the Credit Agreement included two third party lenders, Credit Suisse Alternative

Capital LLC and First Dominion Funding I, the three Zohar Entities and Ark



5        Excerpts from the Credit Agreement are attached as Exhibit 1 to the Declaration of Michael T.
Mervis in Support of Defendants’ Motion to Dismiss Certain Claims Asserted in the Chapter 7 Trustee’s
Amended Adversary Complaint, filed Jan. 14, 2019. (ECF Doc. #61.)

6        In 2006, TransCare entered into a revolving credit agreement with Wells Fargo, N.A. (“Wells
Fargo”), dated October 13, 2006 (“Wells Fargo Facility”). (¶ 25.) Wells Fargo received a senior lien on
certain of TransCare’s assets and accounts receivables, including the right to receive payments from
TransCare’s valuable paratransit contract with the MTA (“MTA Contract”). (¶ 26.) PPAS retained a
senior lien on TransCare’s vehicles and miscellaneous physical assets and agreed not to seek to foreclose
on any assets subject to Wells Fargo’s senior lien. (¶ 26.)


                                                    4
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33       Main Document
                                        Pg 5 of 24


Investment. (¶ 27.) At the time the Credit Agreement was executed and at the time each

amendment was executed, Tilton controlled PPAS (the administrative agent), the

“Required Lenders” (as defined in the Credit Agreement) and TransCare. (¶¶ 25, 28.)


B.    Tilton’s Control of TransCare and the Entity Defendants

      The gravamen of the Amended Complaint is that Tilton used her control over

TransCare and the Entity Defendants to breach her fiduciary duties and self-deal, all to

the detriment of TransCare. For example, she prohibited TransCare from refinancing

the debt owed under the Credit Agreement, (¶ 31), and caused TransCare to pay over $11

million to PPAS on account of the loans under the Credit Agreement between 2012 and

2014. (¶ 38.) In a July 2012 written consent of the sole director, Tilton prohibited any

TransCare officer from conducting various activities, including disclosing financial or

shareholder information to any third party, entering into any contract not contemplated

by the annual plan or engaging legal counsel, and restricted certain functions to a

designated executive. (¶ 34.) As of 2015, however, Tilton had not approved an annual

plan or selected a designated executive as contemplated in the 2012 written consent.

(Id.) Therefore, all powers remained in the board of directors, with Tilton as the sole

director. (Id.) Brian Stephen, in-house counsel at Patriarch Partners who claimed to

represent TransCare’s board, explained to TransCare’s CEO, Glenn Leland, that Leland

was prohibited from taking even preliminary steps to any actions requiring board

approval. (¶ 35.) This effectively prohibited any independent action by TransCare’s

executives. (Id.)


       Although Tilton retained complete control of TransCare, she rarely

communicated directly with its executives, instead directing them to communicate

                                            5
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33        Main Document
                                        Pg 6 of 24


through, and take orders from, her employees at various Patriarch entities. (¶ 36.)

These employees included Stephen, Jean-Luc Pelissier (Executive Managing Director at

PPMG), Michael Greenberg (Analyst at Patriarch Partners), Randy Jones (Managing

Director at Patriarch Partners), Brad Schneider (Analyst at Patriarch Partners), and

Scott Whalen (Tilton’s son-in-law, Credit Analyst at Patriarch Partners until 2014/2015,

and thereafter Director at PPMG). (¶¶ 35-36, 41.) Their orders to TransCare included

the hiring and firing of TransCare’s employees and the payment or non-payment of

TransCare’s vendors. (¶ 37.) In transactions between PPAS or Ark II and TransCare,

Tilton would execute the agreements on behalf of PPAS or Ark II, and direct TransCare

executives or employees of other Patriarch entities to execute the agreements on behalf

of TransCare. (Id.) For example, Greenberg executed amendments to the Credit

Agreement on behalf of TransCare. (Id.) TransCare lacked independent counsel in any

transaction entered into with any of Tilton’s companies. (Id.)


C.     TransCare’s Financial Decline and Potential Purchasers

       From 2012 through 2014, TransCare operated profitably with revenues of

approximately $130 million and positive EBITDA. (¶ 38.) The MTA Contract was

TransCare’s most lucrative business segment, historically generating $22 million in

revenue and $3.7 million in EBITDA. (¶ 39.) By 2015, however, TransCare’s costs grew

and it began losing clients because it was not investing in new vehicles. (¶ 38.) Years of

under-investment left TransCare without the financial ability to fund payroll, pay

vendors, or obtain insurance in the ordinary course. (¶ 3.) TransCare’s accounts

payable grew and its critical vendors went unpaid. (¶ 38.) TransCare’s executives were

told that “not paying bills on time and in full was the ‘Patriarch way.’” (Id.) TransCare’s


                                             6
18-01021-smb       Doc 78   Filed 04/30/19 Entered 04/30/19 07:21:33      Main Document
                                          Pg 7 of 24


business was in such distress that the MTA indicated that it might not renew the MTA

Contract, which was set to expire in mid-2015, due to TransCare’s deteriorating

financial condition. (¶ 39.) TransCare had such poor credit that suppliers were refusing

to supply parts for the MTA vehicles even though the MTA reimbursed TransCare for

the parts. (Id.)


       Throughout 2015, TransCare’s financial distress resulted in nearly missing or

actually missing critical payments such as payroll and payroll taxes, failing to pay

essential vendors, such as EZ-Pass, and lacking sufficient cash on hand to pay necessary

expenses like gasoline, uniforms, and replacement engine parts. (¶¶ 3, 40, 45-46, 48-53

& 61-65.) Regulators threatened to shut down the MTA business, (¶ 52), and key

suppliers were refusing to continue doing business. (¶¶ 39, 61.) TransCare employees

were forced to pay for tolls and gas out of pocket. (¶ 53.) On February 4, 2015,

TransCare executives warned Tilton that the company lacked cash to make payroll the

following day and faced a projected $6.7 million shortfall by the end of March. (¶ 40.)

By the end of the year, employees were leaving in frustration, including the head of the

MTA paratransit division. (¶ 63, 66.)


       In 2015, the CEO of TransCare received multiple offers from competitors to

purchase TransCare or portions of TransCare’s business. (¶¶ 41-44, 53-55, 66, 68.)

These offers were rebuffed. For example, on February 5, 2015, Glenn Leland,

TransCare’s CEO, advised Pelissier and Schneider that National Express offered to

purchase TransCare’s MTA Contract for approximately $15-18 million and to

immediately deliver a non-refundable deposit in the amount of $1.7 million to begin

negotiations. (¶¶ 42-42.) Around the same time, RCA Ambulance Service expressed

                                             7
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33         Main Document
                                        Pg 8 of 24


an interest in purchasing TransCare to Tilton and TransCare. (¶ 44.) On February 18,

2015, Leland sent a draft stabilization plan for TransCare to Pelissier, Schneider and

Greenberg noting that TransCare was “not a viable on-going concern without

immediate investment and assertive course correction” (emphasis in original). (¶ 45.)

He presented the sale of the MTA Contract as an alternative to the complete collapse of

TransCare’s business. (Id.)


       National Express approached TransCare again in July 2015, along with two other

national ambulance companies interested in purchasing all or parts of TransCare. (¶¶

53-54.) National Express delivered a signed letter of intent to TransCare on July 10,

2015, offering to purchase the MTA Contract for $6-7 million, plus the assumption of $2

million in related liabilities. (¶ 55.) Leland sent the offer on to Pelissier, Greenberg and

Whalen. (Id.) Whalen responded to Leland immediately, denying him permission to

engage the offer and stating that a letter of intent was “way premature.” (¶ 56.)

National Express reached out again in December 2015, offering to purchase the MTA

Contract for approximately $6-8 million. (¶ 66.) Leland again relayed the offer to

Pelissier, Greenberg and Stephen recommending that TransCare immediately begin

negotiations of the sale of the MTA Contract to avoid a complete shutdown. (¶¶ 66-69).


       Tilton and her employees refused to let TransCare’s executives consider any of

these offers, and instead, provided cash infusions to the company throughout the year.

(¶¶ 43-44, 47, 56-59, 67-69.) The only time Tilton spoke with Leland directly was to

berate TransCare’s CEO “for daring to explore a sale option.” (¶ 43.) Stephen told

Leland that he “had no authority to even discuss sale options of any assets with any

company,” and “claimed that TransCare would not receive any of the potential sale

                                             8
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33        Main Document
                                        Pg 9 of 24


proceeds because ‘Lynn has other debts.’” (Id.) Pelissier told Leland “that under no

circumstances could he attempt to raise funds by exploring potential sales.” (Id.)

Whalen told Leland to make clear “that the business is not for sale at this time.” (¶ 56.)

Leland confirmed that despite TransCare’s desperate financial situation, he was being

instructed to tell National Express that “per Patriarch Partners,” TransCare was not for

sale. (¶ 58.)


       A complicating factor in TransCare’s financial situation occurred in July 2015,

when Wells Fargo discovered a $1.5 million discrepancy in TransCare’s reported

receivables and promptly suspended TransCare’s credit line. (¶ 52.) This suspension

caused a bounced insurance check and missed payroll. (Id.) In mid-December 2015,

Tilton began exploring sale options for TransCare. (¶ 71.) Greenberg delivered research

on comparable sales of ambulance companies to Tilton in December 2015, which

implied a valuation for the MTA Contract of $22-36 million. (¶ 72.) In late December

2015, Tilton sent a proposal to Wells Fargo to sell TransCare’s assets by September

2016. (¶ 73.)


       On or about January 15, 2016 and January 29, 2016, PPAS paid approximately

$810,000 and $690,000 (the “January Advances”) to insurance companies on behalf of

TransCare. (¶ 76.)


D.     Events Surrounding the Filing

       According to the Amended Complaint, February 9, 2016 marks the date that

Tilton began to execute her plan to acquire TransCare’s most valuable assets and scuttle

TransCare. On February 9, 2016, Pelissier informed the MTA that the owner of

TransCare wished to transfer the MTA Contract to a different entity, (¶ 79), Tilton’s
                                             9
18-01021-smb       Doc 78     Filed 04/30/19 Entered 04/30/19 07:21:33                Main Document
                                           Pg 10 of 24


personal lawyers at Skadden, Arps, Slate, Meagher & Flom LLP contacted attorneys at

Curtis Mallet-Prevost, Colt & Mosle LLP about the need to file chapter 11 cases for

TransCare immediately, and TransCare signed an engagement letter the following day.

(¶ 80.) On February 10, 2016, Tilton also incorporated Transcendence and its wholly-

owned subsidiary Transcendence II. (¶ 81.) The same day, Greenberg told TransCare’s

vice president, Glen Youngblood, that Transcendence II would be taking over

TransCare’s MTA Contract, which then had an estimated $25 million in revenue, and its

paratransit operations, which had an estimated $31 million in revenue. (¶ 83.)


        Also on February 10, 2016, nearly four weeks after the initial January Advance,

Tilton sought to convert the January Advances into a new loan. At her direction,

Greenberg provided documents to TransCare related to a new credit facility between

TransCare and Ark II, including a loan agreement (“Ark II Credit Agreement”), dated

“as of January 15, 2016,” a security agreement, a guaranty, and an intercreditor

agreement between Ark II and PPAS. The latter subordinated the lenders lien and right

to payment under the Credit Agreement to the lien and right to payment granted to Ark

II under the Ark II Credit Agreement. (¶ 84.) The intercreditor agreement was signed

by Tilton on behalf of both Ark II and PPAS. (Id.) The Ark II Credit Agreement

contemplated loans of up to $6.5 million, but this amount was never made available to

TransCare.7 (¶ 85.)




7       In February 2016, TransCare failed to pay payroll taxes, and it owed approximately $1.148 million
in back payroll taxes by February 24, plus $172,000 in penalties and interest. (¶ 92.) In addition,
TransCare lacked the funds to make payroll, pay 401(k) obligations and other critical expenses, and Tilton
refused to allow additional draws on the Ark II Credit Agreement to cover these payments. (¶¶ 92-93.)




                                                   10
18-01021-smb     Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33       Main Document
                                        Pg 11 of 24


       For the Transcendence plan to succeed, Tilton needed to convince employees,

vendors, insurers, and governmental agencies to accept the substitution of

Transcendence for TransCare. (¶ 88.) Tilton held meetings with TransCare’s executives

in Patriarch’s offices to model out which business units would be transferred to

Transcendence and estimate the amount of revenue they could be expected to bring to

the new company. (¶ 88.) On February 11, 2016, Randy Jones told TransCare

executives who were working on the plan and being offered positions in the new

Transcendence company that they “cannot breath[e] a word until we have the overall

deal finalized.” (¶ 89.)


       On February 24, 2016, PPAS purported to effectuate a strict foreclosure under

Article 9 on certain of TransCare’s assets, including its ambulances and paratransit

division. (¶¶ 94-95 & n. 6 & 7.) Apparently, PPAS accepted the MTA Contract, the stock

of three TransCare subsidiaries, two vendor contracts, and certain of TransCare’s

personal property in exchange for the satisfaction of $10,000,000 under the Credit

Agreement. (¶ 95.) The documentation did not provide notice to Wells Fargo or explain

the basis for the $10 million figure. (¶ 96.) Tilton signed a written consent as the sole

director of Transcendence II to authorize it to enter into an assignment agreement for

the MTA Contract. (¶ 98.) In addition, pursuant to a bill of sale and other documents

dated February 24, 2016, Transcendence received other foreclosed assets of TransCare,

including the equity of debtors TransCare Pennsylvania, Inc., TC Hudson Valley

Ambulance Corp. and TC Ambulance Corporation. (¶ 99.) Although PPAS executed the

foreclosure, Tilton took the position that Ark II was the senior secured lender and

distributed the proceeds to Ark II rather than PPAS. (¶ 100.)


                                            11
18-01021-smb    Doc 78     Filed 04/30/19 Entered 04/30/19 07:21:33       Main Document
                                        Pg 12 of 24


E.     The Unraveling of the Strict Foreclosure and the Bankruptcy

       On February 24, 2016, Tilton directed TransCare and ten subsidiaries to file for

chapter 7 relief. (¶ 103.) Late in the evening on February 25, 2016, individuals at

Patriarch realized that the Transcendence plan would not succeed. (¶ 105.) At 10:53

p.m., Stephen sent an email directing TransCare executives to “secure” as many assets

as possible, targeting the most valuable, portable assets first, including TransCare’s

accounts receivable server. (¶¶ 105-06.) TransCare’s vice president refused and

contacted the Trustee. (¶ 106.) On February 25, 2016, PPAS advised the Trustee that it

had conducted a strict foreclosure of certain assets that were not part of the Estate. (¶

107.) On April 25, 2016, the three TransCare entities whose assets were part of the strict

foreclosure filed chapter 7 petitions. (¶ 107.)


F.     This Adversary Proceeding

       The Trustee filed the original complaint on February 22, 2018, (ECF Doc. # 1),

and the Defendants moved to dismiss several counts. (ECF Doc. # 10.) The Court

partially granted and partially denied the motion and granted the Trustee leave to file

the Amended Complaint. See TransCare, 592 B.R. at 292.


       The Amended Complaint includes fourteen counts but the Motion to Dismiss

only targets Counts IV (Recharacterization), Count VI (Lender Liability and Breach of

Fiduciary Duty) and Count XI (Constructive Fraudulent Transfer). As noted, the Court

dismissed Count XI as to PPAS from the bench and reserved decision on the balance of

the motion.




                                             12
18-01021-smb     Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33          Main Document
                                        Pg 13 of 24


                                       DISCUSSION

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted); accord Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Ideal Steel Supply Corp. v. Anza, 652 F.3d 310,

323-24 (2d Cir. 2011), cert. denied, 565 U.S. 1241 (2012). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ideal Steel Supply

Corp., 652 F.3d at 324 (quoting Ashcroft v. Iqbal, 556 U.S. at 678. In deciding the

motion, “courts must consider the complaint in its entirety, as well as other sources

courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in

particular, documents incorporated into the complaint by reference, and matters of

which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007). A complaint is deemed to include any written instrument

attached to it as an exhibit, documents incorporated in it by reference, and other

documents “integral” to the complaint. Chambers v. Time Warner, Inc., 282 F.3d 147,

152-53 (2d Cir. 2002); accord Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62

F.3d 69, 72 (2d Cir. 1995); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47-48

(2d Cir. 1991), cert. denied, 503 U.S. 960 (1992).


A.     Count IV: Recharacterization

       Count IV seeks to recharacterize as equity all claims asserted against the Estate

by Ark II for funds “purportedly loaned” to the Debtors. (¶ 121.) Ark II maintains that

the Trustee has failed to plead facts sufficient to trigger the so-called ‘AutoStyle factors’


                                              13
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33         Main Document
                                       Pg 14 of 24


or ‘a meaningful subset of them.’” (Motion to Dismiss ¶ 4 (citing Weisfelner v. Blavatnik

(In re Lyondell Chem. Co.), 544 B.R. 75, 94 (Bankr. S.D.N.Y. 2016).) In essence, Ark II

contends that the January 2016 loan looks, walks and talks like a loan, not an equity

infusion. (See Motion to Dismiss ¶¶ 53-65.) The Trustee responds, primarily pointing

out that at the time the funds were actually advanced, there was no loan documentation.

(Opposition at 26-28.)


      Bankruptcy courts are courts of equity, and as such, they have the equitable

power to recharacterize claims asserted against a debtor so that “substance will not give

way to form.” Pepper v. Litton, 308 U.S. 295, 305 (1939); see also Lyondell, 544 B.R. at

92-92. Recharacterization of a claim from debt to equity “is appropriate where the

circumstances show that a debt transaction was actually an equity contribution ab

initio.” Bayer Corp. v. MascoTech, Inc. (In re AutoStyle Plastics, Inc.), 269 F.3d 726,

747-48 (6th Cir. 2001) (citing In re Cold Harbor Assoc., L.P., 204 B.R. 904, 915 (Bankr.

E.D. Va. 1997) (internal quotes omitted)). Courts have adopted a variety of multi-factor

tests, borrowed from non-bankruptcy law, to help give shape to a recharacterization

analysis. Cohen v. KB Mezzanine Fund II, LP (In re SubMicron Sys. Corp.), 432 F.3d

448, 455-56 (3d Cir. 2006).


      The test adopted by courts in this District is the eleven-factor analysis set forth in

Auto-Style. See, e.g., In re Aéropostale, Inc., 555 B.R. 369, 420-21 (Bankr. S.D.N.Y.

2016); In re Sabine Oil & Gas Corp., 547 B.R. 503, 566 (Bankr. S.D.N.Y. 2016), aff’d,

562 B.R. 211 (S.D.N.Y. 2016), appeal dismissed, No. 16-2187 (2d Cir. Nov 22, 2016);

Lyondell, 544 B.R. at 93-94; Official Comm. of Unsecured Creditors v. Bay Harbour

Master Ltd. (In re BH S & B Holdings LLC), 420 B.R. 112, 157-58 (Bankr S.D.N.Y.

                                            14
18-01021-smb    Doc 78     Filed 04/30/19 Entered 04/30/19 07:21:33        Main Document
                                        Pg 15 of 24


2009); Adelphia Commc’ns Corp. v. Bank of Am., N.A. (In re Adelphia Commc’ns

Corp.), 365 B.R. 24, 74 (Bankr. S.D.N.Y. 2007). Under this test, the Court considers: (1)

the names given to the instruments, if any, evidencing the indebtedness; (2) the

presence or absence of a fixed maturity date and schedule of payments; (3) the presence

or absence of a fixed rate of interest and interest payments; (4) the source of

repayments; (5) the adequacy or inadequacy of capitalization; (6) the identity of interest

between the creditor and the stockholder; (7) the security, if any, for the advances; (8)

the corporation’s ability to obtain financing from outside lending institutions; (9) the

extent to which the advances were subordinated to the claims of outside creditors; (10)

the extent to which the advances were used to acquire capital assets; and (11) the

presence or absence of a sinking fund to provide repayments. AutoStyle, 269 F.3d at

749-50.


       “No one factor is controlling or decisive [and] [t]he factors must be considered

within the particular circumstances of each case.” Id.; accord In re Aéropostale, 555

B.R. at 423; In re BH S & B Holdings, 420 B.R. at 157. A bankruptcy court can

recharacterize a claim as equity even if fewer than all of the factors weigh in favor of

recharacterization. Lyondell, 544 B.R. at 94. The ultimate question for the court is

“whether the parties called an instrument one thing when in fact they intended it as

something else. . . . Answers lie in facts that confer context case-by-case.” In re

SubMicron, 432 F.3d at 456.


       Here, the factual issues cannot be resolved on the Motion to Dismiss. On the one

hand, the Ark II Credit Agreement looks like a loan. It described itself as a loan (Factor

#1), it contained a fixed maturity date and schedule of quarterly payments (Factor #2),

                                             15
18-01021-smb      Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33               Main Document
                                           Pg 16 of 24


it included a fixed rate of interest and interest payments (Factor #3), and it was secured

by a lien on certain assets (Factor #7). In addition, the loan was not subordinated to

creditors; rather, the Ark II lien primed the existing lien of the lenders under the 2003

Credit Agreement (Factor # 9), and the funds were used to pay ongoing, insurance

expenses and not to acquire capital assets (Factor # 10).


        On the other hand, the January Advances were made by a different entity several

weeks before the Ark II Credit Agreement was executed, and viewed in that light, the

same factors line up in favor of an equity infusion. In other words, the Amended

Complaint implies that at the time of the January Advances, the parties did not intend

the funds to be a loan from Ark II to TransCare: there was no loan agreement (Factor

#1), no repayment terms, maturity date, or regular payments, (Factor #2), no agreed

rate of interest or interest payments, (Factor #3), and no documentation of a security

interest or lien (Factor # 7).8


        Other AutoStyle factors also weigh in favor of recharacterization. At the time of

the January Advances and even when they were documented, there is no indication that

the parties had any expectation that the loan would be repaid or the source of that

repayment (Factor # 4). The Ark II Credit Agreement moved in lock step with Tilton’s

plan under which PPAS would foreclose on TransCare’s assets, assign them to one of the

Transcendence defendants and place TransCare into a liquidating chapter 7 bankruptcy.

Tilton could not have reasonably expected that TransCare could ever repay the Ark II



8        The Amended Complaint alleges that Ark II filed a UCC-1 Financing Statement on January 29,
2016. (¶ 78.) At that time, however, there was no security agreement granting Ark II a lien. Furthermore,
the filing occurred two weeks after the initial January Advance.


                                                   16
18-01021-smb       Doc 78     Filed 04/30/19 Entered 04/30/19 07:21:33                Main Document
                                           Pg 17 of 24


loan. Furthermore, the Amended Complaint alleges that by 2015, TransCare lacked the

funds to pay its bills or fix its vehicles and in July, Wells Fargo suspended TransCare’s

line of credit. These allegations imply that TransCare was undercapitalized (Factor # 5)

and unable to obtain third party financing (Factor # 8). If there is no outside financing,

and no reasonable creditor would have acted in the same manner,9 this is strong

evidence that the advances were capital contributions rather than loans. AutoStyle, 269

F.3d at 752.


        Under the facts and circumstances as pled by the Trustee, the Ark II loan looks

like part of a corporate reorganization. Ark II owned 55.7% of insolvent TransCare’s

stock, (¶ 13), and approximately 55% of Transcendence’s stock. (¶ 81.) Through the

strict foreclosure and related transactions, Tilton swapped Ark II’s valueless equity in

TransCare for the same interest in Transcendence’s more valuable equity. While Wells

Fargo’s liens still encumbered some of the TransCare assets that would ultimately be

transferred to Transcendence, Ark II jumped ahead of the secured lenders under the

Credit Agreement and primed them. Furthermore, Ark II was not liable for any of

TransCare’s unsecured debt. The allegations suggest that the January Advances used to

pay insurance were intended to keep the TransCare vehicles operating long enough to

effectuate this reorganization.




9        Moreover, it is more plausible that a prospective lender in these circumstances would require
TransCare to enter bankruptcy first, make a post-petition loan and obtain the liens and administrative
priorities that typically accompany post-petition financing.




                                                   17
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33        Main Document
                                       Pg 18 of 24


       In conclusion, the recharacterization question is intensely factual, and the

Amended Complaint plausibly alleges that the Ark II “loan” was part of a corporate

reorganization pursuant to which Ark II would exchange its worthless interest in

TransCare for a more valuable interest in Transcendence. Moreover, the timing of the

January Advances, which were made by a different entity and preceded the Ark II Credit

Agreement by up to nearly four weeks, imply that the Ark II Credit Agreement was

intended to paper over a transaction that was not a loan at the time of the January

Advances. Accordingly, the motion to dismiss Count IV is denied.


B.     Count VI: Assumption of Control

       Count VI asserts claims against “Patriarch” on the theory that “Patriarch”

dominated and controlled TransCare to such an extent that “Patriarch” undertook

fiduciary duties to TransCare and breached those and other duties all to TransCare’s

disadvantage. (¶¶ 126-30.) The Amended Complaint does not define “Patriarch,” a

name shared by several defendants, and the only identification of the defendants

targeted by Count VI is to the Entity Defendants listed in the heading. The parties have

operated under this belief and I will too.


       The Entity Defendants have moved to dismiss Count VI in its entirety on two

separate grounds. First, the Trustee continues to violate the group pleading rules that

resulted in the dismissal of portions of the original complaint. (Motion to Dismiss ¶¶

74-76.) Second, a claim for “lender liability” can only be asserted against a lender and

since the only lender included in Count VI is Ark II, this claim must be dismissed as to

the other Entity Defendants. (Id. ¶¶ 77-78.)




                                             18
18-01021-smb      Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33               Main Document
                                           Pg 19 of 24


        The Trustee’s Opposition shifted gears. He contends that each Entity Defendant

owed fiduciary duties to TransCare (regardless of whether it was a lender) under the

same domination and control theory and breached those duties. (Opposition at 31-32.)

While the Entity Defendants concede “the general proposition that fiduciary duties may

be imposed on one who ‘exercises control over the business and affairs of the

corporation,’” (Reply ¶ 31 (citation omitted)), they argue that the Trustee’s Amended

Complaint “does not allege facts sufficient to show that any of the Entity Defendants

assumed the requisite level of control over TransCare to find the existence of a fiduciary

relationship.” (Id.) Instead, the Amended Complaint pleads only that “control of

TransCare was always with Lynn Tilton.” (Id.)


        Claims for breach of fiduciary duty may be brought against any persons “who

exercise de facto control of the corporation during the relevant times.” Banco De

Desarrollo Agropecuario, S.A. v. Gibbs, 709 F. Supp. 1302, 1306 (S.D.N.Y. 1989)

(citation omitted); see also Quadrant Structured Prod. Co., Ltd. v. Vertin, 102 A.3d 155,

183-84 (Del. Ch. 2014) (“Delaware law imposes fiduciary duties on those who effectively

control a corporation.”).10 Such control persons “owe exacting fiduciary duties to the

controlled corporation.” Banco De Desarrollo, 709 F. Supp. at 1306 (citing Pepper v.

Litton, 308 U.S. at 305-07). “If a defendant wields control over a corporation, then the

defendant takes on fiduciary duties . . . .” Basho Techs. Holdco B, LLC v. Georgetown

Basho Inv’rs, LLC, No. 11802-VCL, 2018 WL 3326693, at *25 (Del. Ch. July 6, 2018);


10      The parties cite to both New York and Delaware case law in their pleadings. Since New York and
Delaware courts have adopted similar standards, there is no conflict and the Court need not decide which
law applies. See Limor v. Buerger (In re Del-Met Corp.), 322 B.R. 781, 809 (Bankr. M.D. Tenn. 2005)
(noting that under both New York and Delaware law, a fiduciary relationship arises upon the exercise of
control over a corporation).


                                                   19
18-01021-smb     Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33        Main Document
                                          Pg 20 of 24


see also Harriman v. E. I. DuPont De Nemours & Co., 372 F. Supp. 101, 106 (D. Del.

1974) (“It is only when a person affirmatively undertakes to dictate the destiny of the

corporation that he assumes such a fiduciary duty.”); Official Comm. of Unsecured

Creditors v. McConnell (In re Grumman Olson Indus., Inc.), 329 B.R. 411, 427 (Bankr.

S.D.N.Y. 2005) (“A fiduciary duty relationship arises under New York law when . . . one

assumes control and responsibility over another.”) (citation omitted). The requisite

degree of control required for a claim for breach of fiduciary duty “can be shown to exist

generally or ‘with regard to the particular transaction that is being challenged.’”

Carsanaro v. Bloodhound Techs., Inc., 65 A.3d 618, 659 (Del. Ch. 2013) (citation

omitted), abrogated on other grounds by El Paso Pipeline GP Co. v. Brinckerhoff, 152

A.3d 1248, 1264 (Del. 2016). “To show that the requisite degree of control exists

generally, a plaintiff may establish that a defendant or group of defendants exercised

sufficient influence ‘that they, as a practical matter, are no differently situated than if

they had majority voting control’” of the corporation. Basho Techs., 2018 WL 3326693,

at *25 (citation omitted).


       As the Entity Defendants contend, Count VI suffers from the same group

pleading deficiencies that led to the dismissal of several claims alleged in the original

complaint. See TransCare, 592 B.R. at 287-90. Count VI alleges that “Patriarch”

dominated and controlled TransCare and exploited its domination and control to the

detriment of TransCare. (¶¶ 127-30; see also ¶ 4 (“While TransCare’s executives were

pleading for funds to make payroll, Patriarch executives under her direction were

advising her on plans to seize the same TransCare assets that Tilton would not let

TransCare sell.”); ¶ 37 (“In short, Tilton and Patriarch exercised complete dominion and


                                              20
18-01021-smb      Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33                 Main Document
                                           Pg 21 of 24


control over TransCare.”).) “Patriarch” refers to all of the Entity Defendants without

distinction. In addition, the contention that the Entity Defendants dominated and

controlled TransCare ignores the Trustee’s fundamental contention that Tilton, not the

Entity Defendants, dominated and controlled TransCare. (¶ 29 (“PPAS, Patriarch

Partners, PPMG, and Ark II operated wholly under Tilton’s control and pursuant to her

directives.”); (¶ 33 (“Tilton exercised an extraordinarily high level of control and

domination over the operations of TransCare.”)


       Count VI does incorporate by reference allegations describing how certain

employees of Patriarch Partners (e.g., Stephen, Greenberg, Schneider and Jones) and

PPMG (e.g., Pelissier and Whalen) prohibited TransCare from negotiating a sale with

third parties, (e.g., ¶¶ 35-36, 41-44, 56-58, 67), facilitated the transfer of TransCare’s

assets to Transcendence and Transcendence II and initiated TransCare’s bankruptcy.

(E.g., ¶¶ 80, 83-84, 87, 89-91, 95, 98, 105-06.) However, the Amended Complaint also

alleges that “Patriarch executives did not typically differentiate between the various

Patriarch entities when dealing with TransCare.” (¶ 50, n. 4.; ¶ 5 (“Patriarch employees

under Tilton’s command continued to plot to steal TransCare’s assets under cover of

night.”) Read in its entirety, the gravamen of the Amended Complaint is that Tilton

dominated and controlled TransCare, the Entity Defendants and their employees and

used the Entity Defendants’ employees as her own agents without regard to their duties

as employees of any particular Entity Defendant.11 Although an employee of a particular

Entity Defendant may have been an agent of that entity and also directed TransCare’s




11     The Trustee has not asserted an alter ego theory of liability against the Entity Defendants.


                                                   21
18-01021-smb       Doc 78      Filed 04/30/19 Entered 04/30/19 07:21:33                Main Document
                                            Pg 22 of 24


affairs, the Amended Complaint does not imply that he acted as an agent of the Entity

Defendant, as opposed to Tilton, when he exercised control over TransCare.


        Even assuming that the Amended Complaint alleged the necessary domination

and control to support breach of fiduciary duty claims against Patriarch Partners and

PPMG, it does not allege that the other Entity Defendants dominated or controlled

TransCare. PPAS served as an administrative agent for a group of lenders under the

2003 Credit Agreement and Ark II was a purported lender under the Ark II Credit

Agreement. The Trustee has proposed a separate theory of lender liability to hold them

liable for TransCare’s various injuries.12 To impose liability against a lender under this

theory, the plaintiff must allege facts showing that “the lender was: (1) in complete

domination of finances, policy, and business practices of the borrower in respect to the

attacked transaction; (2) the control was used by the lender to commit fraud or

perpetuate the violation of a statutory or other positive legal duty; and (3) the control

and breach of duty must have proximately caused the injury or unjust loss.” Post-

Effective Date Comm. of the Estate of East End Dev., LLC v. Amalgamated Bank (In re

East End Dev., LLC), Adv. Proc. No. 13-8081-reg, 2017 WL 1277443, at * 4 (Bankr.

E.D.N.Y. Apr. 4, 2017); accord Indus. Tech. Ventures LP v. Pleasant T. Rowland

Revocable Tr., No. 08-CV-6227T, 2015 WL 1924924, at *10 (W.D.N.Y. Apr. 28, 2015);

Official Comm. of Unsecured Creditors v. Austin Fin. Servs., Inc. (In re KDI Holdings,

Inc.), 277 B.R. 493, 515-16 (Bankr. S.D.N.Y. 1999) (citing Fisser v. Int’l Bank, 282 F.2d



12        The Trustee had initially argued that all of the Entity Defendants were liable under a lender
liability theory, but the claims against the non-lenders are now limited to claims based on breach of
fiduciary duty. PPAS was an administrative agent for lenders, not a lender itself. Nevertheless, the Court
will treat it as a lender for purposes of analysis.


                                                    22
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33         Main Document
                                       Pg 23 of 24


231, 238 (2d Cir. 1960)). “Actual, participatory and total control over the debtor is the

level of control necessary under the instrumentality theory or the alter ego theory.” East

End Dev., 2017 WL 1277443, at *5 (citing KDI Holdings, 277 B.R. at 516). “The level of

control required is often characterized as total or complete domination.” Id. (citing

Nat’l Westminster Bank USA v. Century Healthcare Corp., 885 F. Supp. 601, 603

(S.D.N.Y. 1995)).


       Whatever else it alleges they did, the Amended Complaint does not allege facts

suggesting that either PPAS or Ark II dominated or controlled TransCare’s policies or

decision-making. Throughout the Amended Complaint, PPAS acted as administrative

agent for a group of lenders, including with respect to the collection of interest and the

exercise of remedies under the Credit Agreement. Ark II made a purported loan in

January or February 2016. While PPAS may have enjoyed the leverage over TransCare

that comes with its status as administrative agent for secured lenders owed an amount

north of $40 million, and Ark II may have enjoyed similar though lesser leverage, the

exercise of remedies under a loan agreement to foreclose or collect the debt, without

more, does not render either in control under theories of lender liability or breach of

fiduciary duty. East End Dev., 2017 WL 1277443, at *5 (“A lender exercising its rights

under the parties’ loan agreements, without more, does not rise to the level of

dominance necessary to impose lender liability.”)


       Finally, the contention that either of the Transcendence entities dominated and

controlled TransCare is also without merit. The Amended Complaint alleges that

Transcendence and Transcendence II were formed by Tilton as part of her plan to strip

TransCare of its assets and reorganize the business around Transcendence. Again,

                                             23
18-01021-smb    Doc 78    Filed 04/30/19 Entered 04/30/19 07:21:33         Main Document
                                       Pg 24 of 24


whatever else the Amended Complaint alleges they did, it does not allege that they

dominated or controlled TransCare’s business or policies.


       Accordingly, Count VI is dismissed.


C.     Leave to Amend

       Lastly, the Court denies the Trustee’s request for leave to amend (again) inserted

at the very end of the Opposition without legal discussion or any effort to justify the

request. While leave to amend should be freely granted, any amendment would be

futile. For the reasons stated at the hearing, PPAS was not a transferee of the transfers

alleged in Count XI and Count XI cannot be amended to make PPAS something it was

not. Furthermore, the Trustee cannot assert a plausible claim that the Entity

Defendants dominated and controlled TransCare in light of his theory that Tilton

directly dominated and controlled everyone.


       In addition, any further amendments will unduly delay the resolution of this case.

The joint pre-trial order is due May 3, 2019 and the final pre-trial conference is

scheduled for May 14, 2019. (Order, dated Apr. 2, 2019 (ECF Doc. # 73).) The case is

on target to be tried this summer.


       The Court has considered the parties’ remaining arguments and concludes that

they lack merit. The parties are directed to submit a consensual order, or in the absence

of consent, to settle an order consistent with this opinion.


Dated: New York, New York
        April 30, 2019                           /s/ Stuart M. Bernstein
                                                   STUART M. BERNSTEIN
                                               United States Bankruptcy Judge

                                             24
